Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While paragraph 0072 of the present specification discloses particle size range with the lower limit of 20 µm, the specification does not appear to provide adequate support for the 10 µm lower limit recited in claim 39. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 41, 44, 52-58 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “wherein at least 80% w/w of the microparticles have a particle size range…”.  The limitation “microparticle” here is not entirely clear as if the diameter size range was referring to the coated microparticle or the microparticle before coating.
Claims 41 and 53 recite the limitation “selected from talc…and combinations thereof”.  If Markush language is intended, the proper Markush should read: selected from the group consisting of…and”.
Claim 44 recites the limitation “wherein the coating formulation comprises at least one polymer and the powdered excipient is added in amounts of 0.1- 50% or 0.5-20% or 0.5-10% w/w based on the weight of the dry polymer in the coating formulation”.  First, it is not entirely clear as to whether the claim intended to recite the coating formulation to comprise both: at least one polymer and the powdered excipient.  Second, it is not quite clear as to whether the amount recited in this claim refer to both components: 1) at least one polymer, and 2) the powdered excipient.

Claim 46 recites the limitation “wherein the powdered excipient has a median particle size of greater than 0-200 pm, or 0.1-100 pm, or 1-50 pm, or about 10 pm.”  The phrase “greater than” follows by a range is confusing.  Does it mean a median particle size that is greater than 200 pm, or does it mean a median particle size that is within the range between 0-200 pm?       
Claims 54, 56-58 and 60 recite the phrase “coated particles or microparticles”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 38 in which the claims depending in recites “microparticle” not “particles”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 11, 12, 14-19, 22, 25-27 and 29-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maher et al. US 2015/0352568 A1.
This rejection has been withdrawn in view of the Amendment filed 01/04/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-42 and 44-61 are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. US 2015/0352568 A1, in view of Zhu et al. 2019/0099328 A1.
Maher teaches a method for coating microparticle comprises: introducing particulate material to the Wurster coating apparatus comprising a column sleeve, adding liquid coating through a spray nozzle for coating onto the particulate, adding dry powder excipient to the Wurster coating apparatus having a column sleeve through an inlet, wherein the dry powder is stored in a separate chamber.  See Examples 1-2; Claims and Figs. 1-6.  Column chamber is found in Fig. 4.  Particulate includes active agent having particle size of 5-100 microns.  See paragraphs 0067.  Powder includes dry powder excipients comprising talc and/or magnesium stearate.  See paragraphs 0065-0066.  Coating with at least one polymer, and dry powder excipient such as talc is found in Examples 1-2.  Coating with polymer to controlled drug release is found in Examples 1-2.           
Maher is different in the sense that Maher does not expressly teach a multiple feeing nozzles for different coating formulation.  
Zhu teaches a coating apparatus comprising a processing chamber, a drying zone, and a feeding system.  See Figs. 1 and 4B.  Feeding system includes one or 
Thus, it would have been obvious to one or ordinary skills in the art at the time the invention was made to optimize the Wurst coating apparatus of Maher in view of Zhu to obtain the invention.  This is because Zhu recognizes the improvement of the Wurst coater to overcome disadvantages known in the art, this is because Zhu teaches an apparatus useful for powder coating particles, and most importantly, Zhu teaches a coating method that is useful to modify the release rate of the particles. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 2019/0099328 A1, in view of Maher et al. US 20150352568 A1 and Oshlack et al. US 5,411,745.
Maher and Zhu are relied upon for the reasons stated above.  The references do not teach combination of magnesium stearate and silicon dioxide as a coating powder.
However, such combination of glidant is known in the art.  See for example the teaching in Oashlack.  Oshlack teaches a poweder-layered drug coating particle comprising coating an inert core with a binder solution, and coating a tacky inert core with a powder layer comprising active agent and excipients including silicone dioxide.  See abstract; columns 4-5; Claims; and Examples.  Particle having the claimed diameter is found in columns 3-4.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include magnesium and silicon dioxide as a glidant in view of the teaching in Oshlack because Oshlack teaches the combination is known in the art.
Response to Arguments
Applicant’s arguments filed 01/04/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615